DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Amendment
The amendment filed on 7 January 2022 fails to place the application in condition for allowance. 
 Claims 13-27 are currently pending and under examination.

Status of Rejections
The rejection of claims 13-27 under 35 U.S.C. 103(a) are herein maintained.
The rejection of claim 19 under 35 U.S.C. 112 is herein withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13-18 and 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikkola et al (US 2004/0217009 A1) in view of Michelet (WO 2007/118985 A1 with citations drawn to English Language Equivalent US 2010/0243467 A1).
As to claims 13, 23, and 24, Mikkola, as modified by Michelet, discloses a method for depositing a copper ([0017]) layer on a substrate comprising contacting a metal plating bath comprising with the substrate and applying a current density to the substrate for a time sufficient to deposit a metal layer onto the substrate (Mikkola pg. 6 [0057] in Example 1-18 for instance and generally pg. 1 [0008]-[0009], pg. 4 [0041]) the metal plating bath comprises a composition comprising:
	a source of copper ions (pg. 7 claim 1 and pg. 2 [0017]), accelerating agents (Mikkola pg. 3 [0030]) such as bis-sulfopropyl-disulfide (pg. 4 [0033] which reads on the accelerating agent and satisfies the structure as claimed via dependency as required by claims 23 and 24), a 
	Mikkola fails to explicitly disclose an additional additive as instantly claimed.
	Michelet discloses a composition with an additive comprising a linear polymeric biguanide (pg. 1 [0014]) comprising a structural unit of formula L1:
	
    PNG
    media_image1.png
    92
    404
    media_image1.png
    Greyscale

where R1 is a hydrogen and R2 is an (CH2)p with 2 to 12 carbons (p in [0015]) formed with an acide AH thus is the salt of the polymeric biguanide satisfying (ii), with a concentration of 10-7-10-5 mol/L ([0028]), such as Example 1 where the concentration is 1.25x10-6 mol/L which calculates out to 2 ppm for a formula b of prepared In1 of MW 1633 when calculated out.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the additive of Michelet in the composition of Mikkola because it would lead to smoother copper electrodeposits (pg. 1 [0013]).

As to claims 14 and 15, Mikkola, as modified by Michelet, discloses R1 is a hydrogen (Micheley H in formula b).

As to claim 16, Mikkola, as modified by Michelet, discloses wherein R2 is explicit a C6 alkanedieyl (Michelet g. 2 [0021]).

As to claim 17, Mikkola, as modified by Michelet, discloses wherein n is from 2-100 (Michelet pg. 1 [0016]) thus falling within the instantly claimed range (See MPEP 2131.03), with a specific example of n between 6 and 25 (pg. 2 [0021]).

As to claim 18, Mikkola, as modified by Michelet, disclose when p=6 and n=8 as in the specific example on pg. 5 [0079] of Michelet, the molecular weight is inherently over 300 g/mol (number of C total is 72 which amounts to at  862 g/mol molecular weight, number of N is 25 = 350 g/mol, 136 Hydrogens thus = 1369 g/mol meeting said instant claim limitations).

As to claim 25-27, Mikkola discloses the sizes used of less than 1 micrometer, such as 200nm, 180 nm, 150 nm, down to 45 nm, with aspect ratios greater than 4 (pg. 5 [0047]) for interconnect structures (pg. 1 [0004]-[0005]) for printed wiring boards (pg. 7 [0064]).

Claims 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikkola, as modified by Michelet, as applied to claim 13 above, and further in view of Dickinson et al (US 3,428,4576).
As to claims 19-21, Mikkola, as modified by Michelet, uses commercial solutions of biguanides but fails to explicitly disclose methods of their preparation.
	Dickinson discloses formation of is prepared by reacting - a dicyanamide compound, - at least one amino compound comprising at least two primary and/ or secondary amino groups, and - an inorganic or organic protic acid (col. 1 lines 14-31 claim 1 as required by instant claim 19) which is at least an aliphatic diamine (col. 1 lines 40-42 as required by instant claim 20) and 
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a method of formulating polymeric biguanides as taught by Dickinson to synthesize a polymeric biguanide in the method of Mikkola, as modified by Michelet, because allows for the reaction to be carried out in a solvent for the reactants (col. 1 lines 65-70) and is a method recognized for the intended use and expected result of forming polymeric biguanides (See MPEP 2144.07).

Response to Arguments
Applicant's arguments filed 7 January 2022 have been fully considered but they are not persuasive.
Applicant presents a summary of the instant rejection on pgs. 6-7 of the response.
Applicant further presents arguments towards the inclusion of Michelet in Mikkola, arguing that Michelet teaches away from using chloride ions whereas chloride ions are included in Mikkola, as well as the instant claims.
Inresponse to Applicant’s argument that Michelet provides electroplating baths devoid of chloride ions and thus would not have been obvious to use the additives with a bath that does have chloride ions, this argument is not persuasive because although it is an object of Michelet to provide a bath without chloride, Michelet does not teach against use of the additive with other electroplating baths with chloride ions. Indeed, Michelet discloses concentrations of chloride ions of 10-3 to 10-2 mol/L which is a much higher concentration than those found in
not provide examples including chloride ions with the additive of formula b showing deleterious effects. Michelet merely compares the additive with an equivalent electrolyte with polyethylene glycol and chloride ions. Michelet discloses that the prior inhibitor which comprise polyalkylene glycols require the presence of chlorine to act as an inhibitor ([0005]). Thus, [0036] of Michelet requires that the biguanide compound act as an inhibitor when no chlorine ions are present. Thus, since the motivation to use said compound arises from its use with the other particular additives, the combination with other plating baths which include chloride is not precluded by the disclosure of Michelet since chloride may be included for other reasons outside of enabling an inhibitor function of a polyalkylene glycol. Further, the breadth of the disclosure of Michelet includes plating baths with chloride (See claims with open “Comprising” language thus not further it’s preclusion). It is further noted said arguments towards the same composition and motivation to combine has been withheld and found not persuasive by the Patent Trial and Appeal Board in the parent case Patent Board decision for Appeal 2018-006845. See Pg. 5 last paragraph.
No further arguments are presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795